DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-9 in the reply filed on 4/5/22 is acknowledged.  Since the election was made without traverse the restriction is deemed as proper and therefore made FINAL.  Claims 10-18 are withdrawn from consideration.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 109970021 (herein ‘021, English translation attached and referred to below).
	Per claims 1, 5, ‘021 teaches generating a 3D printed article comprising a first structure 108 as an auxetic structure and a second structure 110 as a honeycomb structure (page 3) (interpreted as a first and second metastructure), and has a gradient structure 112 between the first structure and second structure, which refers to an intermediate structure that gradually changes from the second to the first structure (see page 3) (interpreted as designing and constructing a first transitional metastructure that transitions from the first to second metastructure), wherein the first and second structure are arranged on a first plate (102) layer by later along a thickness (T1) direction of the first plate in a plurality of layer by layer steps (interpreted as sequentially depositing a first layer of the first meta structure, depositing a transitional layer, depositing a second layer of the second metastructure, each layer seamlessly connected) (see pages 3-4).  
	Per claim 8, ‘021 does not teach any post-processing lamination or bonding and therefore the prior art meets the claimed limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109970021 (herein ‘021, English translation attached and referred to below).
Per claim 6, although ‘021 is silent regarding a third metastructure, the claimed third metastructure may be interpreted as being the same as a first metastructure, and therefore the layer by layer deposition of the seamless first, transition, second layers would read on the claimed invention.  Alternatively, the repetition or duplication of known steps in the absence of new or unexpected results is considered prima facie obvious over the prior art (see MPEP 2144).  As such, it would have been obvious to one of ordinary skill in the art to have selected a third metastructure and seamlessly connected the third metastructure to a second metastructure via a transitional layer because these steps are known and taught by ‘021.  

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 109970021 (herein ‘021, English translation attached and referred to below) in view of Hayes et al US 2017/0072638.
Per claim 9, ‘021 is silent regarding the use of CAD.  Hayes teaches a similar process of forming geometric sound absorption product via additive manufacturing by inputting the desired layer by layer CAD design and uploading that onto a computer for 3-D printing [0004].  It would have been obvious to one of ordinary skill in the art to have uploaded the desired design of ‘021 into a single seamless CAD model for printing because Hayes teaches that utilizing a CAD model is an effective and known step in additive manufacturing based on a design.

Allowable Subject Matter
Claims 2-4, 7 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record teach both a first metastructure with an auxetic metastructure with a negative Poisson ratio and a second megastructure being an acoustic metastructure comprising a phononic bandgap in combination with all the limitations of the independent claim.  Likewise, none of the prior art teach designing and constructing the first transitional metastructure using machine learning based on all of the claimed limitations in combination.  There would have been no apparent reason or motivation to have modified the prior art to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN T. LEONG whose telephone number is (571)270-5352. The examiner can normally be reached M-F 10:00-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 570-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN T LEONG/Primary Examiner, Art Unit 1715